Case: 17-10409   Date Filed: 06/06/2017   Page: 1 of 5


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-10409
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 0:10-cr-60077-FAM-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,


                                   versus

GARY BAPTISTE,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (June 6, 2017)

Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:

     Gary Baptiste appeals the district court’s denial of his 18 U.S.C. §

3582(c)(2) motion to reduce his sentence based on Amendment 782 to the

Sentencing Guidelines. On appeal, Baptiste and the government agree that the
              Case: 17-10409     Date Filed: 06/06/2017   Page: 2 of 5


district court erred by failing to provide a sufficient explanation for the denial of

Baptiste’s motion since it is not clear that it followed the two-step process for

ruling on § 3582(c)(2) motions outlined in Dillon v. United States, 560 U.S. 817,

826 (2010). After careful review, we vacate and remand.

      Under § 3582(c)(2), a district court may reduce the prison sentence of a

“defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission[.]”     18 U.S.C. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1).

However, the grounds upon which a district court may reduce a defendant’s

sentence pursuant to § 3582(c)(2) are narrow. United States v. Berry, 701 F.3d
374, 376 (11th Cir. 2012). For a defendant to be eligible for such a reduction, the

Sentencing Commission must have amended the guideline at issue, that

amendment must have lowered the defendant’s sentencing range, and the

amendment must also be listed in U.S.S.G. § 1B1.10(d).            See 18 U.S.C. §

3582(c)(2); U.S.S.G. § 1B1.10(a)(1) & comment. (n.1(A)). Amendment 782 may

serve, when applicable, as the basis for a sentence reduction. See U.S.S.G. §

1B1.10(d). Amendment 782, which became effective November 1, 2014, provides

a two-level reduction in base offense levels for most drug quantities listed in §

2D1.1(c). U.S.S.G. App. C, amend. 782.




                                         2
              Case: 17-10409     Date Filed: 06/06/2017    Page: 3 of 5


      A district court must engage in a two-step analysis when considering a

motion for a sentence reduction under § 3582(c)(2). Dillon, 560 U.S. at 826; see

also United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). First, the court

must calculate the offender’s amended guideline range. Bravo, 203 F.3d at 780.

Second, the court must determine, in its discretion, whether to reduce the

defendant’s sentence and, if so, to what extent. Id. at 781. In exercising that

discretion, the court must consider the 18 U.S.C. § 3553(a) factors. Id.; U.S.S.G. §

1B1.10, comment. (n.1(B)(i)). These factors include, among other things: (1) the

nature and circumstances of the offense; (2) the history and characteristics of the

defendant; (3) the need for the sentence “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment”; (4) the need for

adequate deterrence; (5) the need to protect the public from further crimes; (6) the

guideline range; and (7) any pertinent policy statement from the Sentencing

Commission. 18 U.S.C. § 3553(a)(1), (a)(2), (a)(4)(A), (a)(5). The court also must

consider the nature and seriousness of any danger a reduction would pose to

persons or to the community and the court may consider a defendant’s post-

sentencing conduct. United States v. Williams, 557 F.3d 1254, 1256 (11th Cir.

2009); U.S.S.G. § 1B1.10, comment. (n.1(B)((ii)-(iii)).

      A district court need not “articulate specifically the applicability -- if any --

of each of the section 3553(a) factors, as long as the record demonstrates that the


                                          3
              Case: 17-10409    Date Filed: 06/06/2017   Page: 4 of 5


pertinent factors were taken into account by the district court.” United States v.

Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997). In Eggersdorf, we deemed

sufficient the district court’s order in which it stated that it had reviewed the §

3582(c)(2) motion, the government’s response, the record, and was “otherwise

duly advised.” Id. at 1322 23. We further noted that the § 3582(c)(2) motion and

response had discussed specific elements that were relevant to the § 3553(a)

factors, and stressed that the sentencing and § 3582(c)(2) judge was the same. Id.

      Conversely, in United States v. Douglas, we concluded that a form §

3582(c)(2) order that indicated consideration of the defendant’s motion was not

sufficient to show that the court had considered the § 3553(a) factors when denying

the motion. 576 F.3d 1216, 1219-20 (11th Cir. 2009). And in Williams, we

vacated and remanded where the record was silent as to whether the district court

considered the § 3553(a) factors. 557 F.3d at 1257.

      The record before us indicates that the district court erred by failing to

follow the two-step sentence-reduction process. See Bravo, 203 F.3d at 781. The

district court’s brief order said, in full: “THIS CAUSE came before the Court upon

defendant’s motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) . .

. and the Court being fully advised in the premises, it is ORDERED and

ADJUDGED that said motion is DENIED.” This statement, however, was not

sufficient to satisfy its obligation under Dillon and Bravo to follow the two-step


                                         4
               Case: 17-10409     Date Filed: 06/06/2017   Page: 5 of 5


process.   See Douglas, 576 F.3d at 1219-20.         As the government concedes,

Amendment 782 reduced Baptiste’s guideline range; as a result, the district court’s

orders issued in the absence of any response from the government do not reveal

whether the district court incorrectly concluded that Baptiste was ineligible for a

sentence reduction, or whether it simply found, in its discretion, that Baptiste

should not receive a reduction.

      In short, because the district court did not specify any reason or indication

for denying Baptiste’s motion for a sentence reduction, we are unable to evaluate

the merits of the order on appeal. See Douglas, 576 F.3d at 1220; Williams, 557
F.3d at 1257. Accordingly, we VACATE the district court’s order and REMAND

so that the district court can follow the two-step process, evaluate Baptiste’s

motion, and provide any necessary and appropriate explanation for denying or

granting the motion. See Williams, 557 F.3d at 1257 (“[T]he district court was

required to consider the § 3553(a) factors in making its reduction determination

and [we] observe that the record does not allow us to further conclude that the

district court did so on this occasion.”).

      VACATED AND REMANDED.




                                             5